IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Detention of                       No. 70139-8-1
ERIK HANSON
                                                        DIVISION ONE
STATE OF WASHINGTON,                                                                 i



                           Respondent,
                                                        UNPUBLISHED OPINION
                                                                                    CD
                  v.
                                                                                    en



ERIK HANSON,

                          Appellant.                    FILED: February 9, 2015

       Schindler, J. — Erik Hanson appeals his civil commitment as a sexually violent

predator under chapter 71.09 RCW. Hanson argues the trial court erred by (1) denying

his motion for a mistrial, (2) denying his right to present a defense by refusing to treat a

fact witness as an expert, (3) denying his request for a Frve1 hearing, and (4) limiting

the scope of questioning potential jurors during voir dire. We affirm.

                                               FACTS


       Erik Hanson was convicted in juvenile court in 1987 of first degree incest and

indecent liberties. In 1989, Hanson pleaded guilty in juvenile court to first degree child

molestation.




       1 Frve v. United States. 54 App. D.C. 46, 293 F. 1013 (1923).
No. 70139-8-1/2



       In 1999, Hanson pleaded guilty to attempted second degree rape and was

sentenced to 120 months in prison. In January 2009, the State filed a petition to

involuntarily commit Hanson as a sexually violent predator under chapter 71.09 RCW.

       Licensed psychologist Dr. Christopher North evaluated Hanson in September

2005 and again in December 2012. Dr. North diagnosed Hanson with "Paraphilia, Not

Otherwise Specified (NOS) (coercive, females);" exhibitionism; cannabis dependence;

social phobia; and antisocial personality disorder. The State identified Dr. North as an

expert witness at trial.

       Hanson identified licensed psychologist Dr. Robert Halon as an expert witness

who would testify at trial. Dr. Halon evaluated Hanson in 2009 and again in 2013.

       On the first day of the trial on March 11, 2013, the State moved to exclude expert

opinion testimony from any defense witness other than Dr. Halon.2

       Hanson's attorney told the court that "last week" during the deposition of a

Special Commitment Center (SCC) residential counselor for the Washington State

Department of Social and Health Services (DSHS), the attorney learned that the

counselor, John Rockwell, had "an opinion about Mr. Hanson and his treatment that he

received at [the Sex Offender Treatment Program] and the way he's internalized the

treatment." Hanson's attorney asked the court to allow Rockwell to testify "as an expert

in sex offender treatment" for the limited purpose of presenting his opinion that "Erik

Hanson has benefited significantly from treatment."

        The State argued that Hanson had not previously disclosed Rockwell as a

potential expert but rather as a fact witness, that Rockwell had only limited contact with

Hanson, and that Rockwell did not provide sex offender treatment to Hanson. Hanson's

       2 Hanson waived his right to be present at trial.
No. 70139-8-1/3


attorney argued neither party had "followed any of the discovery guidelines in this case,"

and the State could have deposed Rockwell at any time. But Hanson's attorney told the

court Rockwell's opinion might be unnecessary if Dr. North testifies that "Mr. Hanson

internalized treatment and did very well with it, and still continues to live by the

principles." The trial court reserved ruling "until after Dr. North testifies."

          At trial, the State presented the testimony of the victim of the 1999 conviction for

attempted rape in the second degree, Mary Beth Woll. Woll testified that in January

1999, she was working as a coordinator at a church. Woll said that Hanson was

unemployed and homeless and asked her to help him. Woll made calls on Hanson's

behalf to various community service providers, purchased groceries for him, and gave

him cash for bus fare. Woll invited Hanson to come to her house and join her family for

dinner.

          After dinner, Woll drove Hanson back to the homeless shelter where he was

staying. When Woll stopped to let him out, Hanson climbed out of the passenger seat

and into the back seat of Woll's van to collect a bag of groceries. Hanson reached over

the back seat and began to strangle Woll. Woll testified that as she struggled against "a

strap of some kind" around her neck, she heard herself making "gurgling, unhuman

sounds," and she thought she "was being strangled to death." Woll testified that it was

"excruciatingly painful," and she eventually passed out. Woll said that when she woke

up, she was lying face up on her back on the back seat with Hanson on top of her and
his face very close to her. Hanson began to apologize. After Woll yelled at Hanson to

get out, he left.
No. 70139-8-1/4


       Woll testified that she had trouble swallowing, that she suffered bruising on her

neck, and that she had broken blood vessels in her eyes, her neck, and all over her face

that looked "bright red like a sun burn."

       The State next introduced into evidence Hanson's videotaped deposition and

documents detailing his prior criminal convictions. The State also introduced into

evidence a videotaped deposition of former treatment provider Gaylen Gold.

       Gold testified about the admissions Hanson made during treatment, such as he

"planned and had sexual fantasies several days" prior to sexually assaulting his five-

year-old cousin, "poked her with a pick-up stick to make her feel pain," and refused to

stop when she asked. Hanson admitted that he "posted his sister as a look-out to

prevent detection" while he assaulted his cousin. Hanson also admitted that he "anally

raped his five-year-old brother. . . and sexually abused him every night for

approximately two years."

       Gold testified that Hanson told him that he "rubbed his penis against the buttocks

and vaginas of his [two] eight-year-old cousins . . . when he was nine years old [and]

had them perform oral sex on him." Hanson also admitted that he "physically abused

his [two] sisters ... to gain compliance for oral, anal, and vaginal sex . . . several times

daily every other weekend when the girls visited their biological mother" over "a three-

year period." Hanson said that he "sexually" fondled "various pets" and "killed a pet

guinea pig by sticking a pencil in the animal's vagina."

       Gold also testified that Hanson admitted that he "physically assaulted and

planned to sexually assault a female teacher following two weeks of deviant

fantasizing." Gold testified that Hanson also told him that he "planned to physically
No. 70139-8-1/5


assault an adult female janitor because she angered him" but "was discouraged from

his plan for fear of possible intervention by a co-worker."

       Dr. North diagnosed Hanson with paraphilia NOS, exhibitionism, and antisocial

personality disorder. Dr. North testified about the diagnosis. Dr. North described the

"most dangerous" "antisocial personalities" as "psychopaths." Dr. North defined a

"psychopath" as "someone who lacks a conscience,... has sort of a 'me first' approach
to the world," and "disregard[s] the feelings and the rights and welfare of other people."

Outside the presence of the jury, Hanson's attorney objected to Dr. North's use of the

term "psychopath" as unduly prejudicial and lacking a proper foundation. After a lengthy
colloquy, the trial court overruled the objection.

       When trial resumed, Dr. North described the "Hare Psychopathy Checklist

Revised" as a psychological construct he uses to measure psychopathic characteristics
and determine whether a person is properly deemed a psychopath for clinical purposes.

According to Dr. North, a score between 25 and 30 is generally accepted in a clinical
setting as indicating psychopathy. Hanson scored 27. Dr. North explained the score of
27. Dr. North described Hanson's psychopathic traits as well as the traits he viewed as

inconsistent with psychopathy.

       Dr. North testified that Hanson's paraphilia NOS and antisocial personality

disorder are not curable. Dr. North stated that in his opinion, Hanson's mental

abnormalities made it likely that he would engage in predatory acts ofsexual violence if
not confined in a secure facility and described the actuarial tools he used to assess

Hanson's risk of reoffense.
No. 70139-8-1/6


       On the next day of trial, the State asked Dr. North to give examples of the types

of crimes he believed Hanson might commit in the future. Dr. North testified, "I think

that he would be likely to commit a rape, an attempted rape, a sadistic sexual assault,

or perhaps a sexually oriented murder." Hanson asked for a mistrial. Hanson objected

to the reference to a "rape-murder" as inflammatory, not supported by the evidence, and

not previously disclosed by Dr. North. Hanson also objected to the use of the word

"sadistic" as inflammatory and not supported by the evidence, particularly in light of the

fact that Dr. North did not diagnose sadism.

       The trial court overruled the objection to "rape-murder," finding that "a reasonable

person could interpret the actions that [Hanson] took towards Mary Beth Woll as a

potential attempted murder." Because Dr. North testified as an expert, and because

Hanson's attorney made no offer of proof that Dr. North was specifically asked to

identify potential crimes in his deposition, the trial court allowed the challenged

testimony. The court also overruled the objection to Dr. North's use of the word

"sadistic," finding that Hanson had admitted to conduct with "some evidence to support

sexual sadism," including "injury to animals for sexual gratification."

       The court denied the motion for a mistrial. The court ruled that Dr. North's

opinion was not "so unduly prejudicial that its probative value was substantially

outweighed by the danger of unfair prejudice in this case." However, the court granted
Hanson's request for a recess to review Dr. North's deposition and make an offer of
proof. After additional and extensive argument by both sides, the trial court adhered to

its previous ruling. The court also noted that "murder" is included in the list of crimes

that could constitute a "sexually violent offense" under RCW 71.09.020(17).
No. 70139-8-1/7


       Regarding sex offender treatment, Dr. North testified that Hanson "benefited from

it in some ways" but not "in terms of reducing his risk for sexual reoffense." Dr. North

stated that those who participate in treatment because it is required rather than by

choice are unlikely to benefit from treatment. Dr. North testified that Hanson told him

that he did not want treatment.

       On March 19, the court considered Hanson's request to allow Rockwell to testify

as an expert witness. Hanson's attorney acknowledged that the defense had not

indicated before trial that it intended to qualify Rockwell as a sex offender treatment

expert to testify about whether Hanson benefited from treatment. Hanson's attorney

stated that until the defense deposition of Rockwell, the attorney "didn't understand"

how often Rockwell met with Hanson and "didn't anticipate that Mr. Rockwell would

have an opinion" about "some of [Hanson's] risk factors and how he's managing at the

SCC, and how he's doing things differently" based on his internalization of treatment

principles. Hanson's attorney also acknowledged that Rockwell testified in the

deposition that he did not treat Hanson and had not reviewed Hanson's treatment

records.

       The attorney said the records were e-mailed to Rockwell "this morning."

Hanson's attorney stated Rockwell would testify about "his observations as to whether

or not he perceives Mr. Hanson to be glib or have superficial charm" and whether

Hanson is "social" or tends "to isolate." Hanson's attorney clarified, "I wouldn't have Mr.

Rockwell testify about" the psychopathy checklist, referto the checklist, or "ask him if he
ranked it or finds [Hanson] has psychopathy." Nonetheless, the attorney stated, "[T]he

jury will hear about different factors that an expert looks at" on the psychopathy
No. 70139-8-1/8


checklist, "such as superficiality, glibness, [and] charm," to which Rockwell's

"observations" of Hanson are "relevant."

       The State argued there was no basis to qualify Rockwell as an expert, there was

no reasonable excuse for the late notice, and the late notice prejudiced the State's case.

       Following lengthy argument, the trial court ruled Rockwell could testify as a fact

witness but not as an expert. The court ruled, in pertinent part:

       Given everything that has been expressed by both counsel, I think it is too
       late. Given that I think the State properly relied on the representation all
       the way up until Monday morning of trial that he wasn't going to be called
       as an expert, it's unfair play at this point under CR 26 (E)(4) to allow him
       to be an expert. I do think he can testify, however, as to his personal
       observations. Obviously, hearsay objections will be sustained. So in
       terms of his observations about Mr. Hanson's conduct, his behavior on the
       unit, whether he observed whether he's isolating himself or not, I think
       that's all perfectly acceptable testimony as long as he's got the foundation
       for it.

              . . . Certainly, I think there was a change of strategy on the part of
       the respondent's counsel late, which is understandable, but Ithink it's
       unduly prejudicial to the State, and is frankly a choice that was made too
       late .... In terms of a lesser sanction, there really isn't, other than
       continuing trial. At this point we're in the second week. There is no
       reasonable way to do that without severely prejudicing the State as well as
       inconveniencing the jury pool. We might lose some jurors if this continued
       too far out. We would have to have a mistrial and start over. And lastly, I
       think in the interest of justice we can limit - he can still testify. We can
       limit the kinds of information he's going into as a fact witness.

       Rockwell testified that Hanson was "[a]micable[,] a quiet person, polite, friendly,

respectful." Rockwell said that he had not observed Hanson misbehaving or

manipulating people and would not "describe him as superficially charming" because

"his emotions appear to fit the content of what he's discussing." Rockwell also testified

that he had not observed Hanson isolating himself and instead described Hanson as

"[sjociable to a limited degree" and becoming more social over the years.



                                              8
No. 70139-8-1/9


       Dr. Halon testified as an expert witness on behalf of Hanson. Dr. Halon testified

that he reviewed numerous documents and met with Hanson twice in 2009 and 2013.

Dr. Halon stated that in his opinion, Hanson does not suffer from a mental abnormality

under the criteria of the sexually violent predator statute. Dr. Halon criticized the

overuse of paraphilic coercive disorder or paraphilia NOS nonconsent as a diagnosis.

Dr. Halon stated that in his opinion, the evidence did not support such a diagnosis in

Hanson's case. According to Dr. Halon, "If you can't find evidence of the recurrent and

intense sexually arousing fantasies, and sexual urges for the force -- not the sex that

you get out of it - but the force, you can't make the diagnosis of nonconsent." In his

opinion, Hanson's description of his fantasies when considered with his past behaviors

indicated that he experienced arousal "to the sex, not the force." Dr. Halon testified that

Hanson's lack of sexually arousing fantasies of force "makes him a rapist instead of a

mentally disordered offender."

       Dr. Halon stated that he was aware that Dr. North used the psychopathy

checklist in evaluating Hanson but testified that he did not use it because "it's

immaterial." According to Dr. Halon, the results of the psychopathy checklist do not

"add any information as to whether or not Mr. Hanson has . .. mental abnormality" and

"doesn't say anything about volitional impairment or predisposition to commit sexually

violent offenses." Dr. Halon stated the psychopathy checklist merely measures "how

antisocial this person might be." Dr. Halon testified that use of the checklist is very

subjective and unfair when applied to someone like Hanson who "has spent so much

time in lockup and institutions" that "he hasn't had the chance to develop like a normal

adult would."
No. 70139-8-1/10


       Dr. Halon also described psychopathy as "a very adaptive ... evolutionary"

function rather than "a disorder or a pathology." According to Dr. Halon, unlike the

average person, psychopaths "don't really care a lot about how other people feel, .. .

are much more concerned with themselves," and are "not apt to put themselves out in

danger for other people." But "there's nothing about psychopathy that says they have

volitional impairment or that they are predisposed to committing sexually violent crimes."

       Dr. Halon also testified that he did not diagnose Hanson with antisocial

personality disorder because he found "no sign of a pervasive pattern of disregard for

and breaking the rights of other people." Dr. Halon described most people with

antisocial personality disorder as "liars, expedient," while Hanson appeared to be more

honest. Dr. Halon also did not "know of any evidence that suggests that specifically

antisocial personality disorder predisposes a person to commit sex crimes" or causes

"serious difficulty in controlling . . . sexual violent behavior."

       Dr. Halon testified that a person with a mental abnormality that drives him to act

"out sexually in a certain way violently, predatorily," will "express signs and symptoms of
sexual deviance" even when "locked up" or "confined to a room," hospital, or prison. Dr.

Halon testified to the lack of such signs and symptoms during the past years of

Hanson's confinement.

       Dr. Halon also testified that he had reviewed Hanson's records from sex offender

treatment and identified evidence indicating Hanson was using principles taught in sex

offender treatment "every day." Finally, Dr. Halon reviewed the same actuarial tools
used by Dr. North to assess Hanson's risk of reoffense and testified about his differing

results.




                                                10
No. 70139-8-1/11


       The jury found the State proved beyond a reasonable doubt that Hanson is a

sexually violent predator under chapter 71.09 RCW. The court entered an order of

commitment to the custody of DSHS. Hanson appeals.

                                        ANALYSIS


Motion for Mistrial

       Hanson contends the trial court erred by denying his motion for a mistrial after Dr.

North "made unsupported and extremely prejudicial statements describing Hanson as a

psychopath and potential murderer." Hanson claims Dr. North "unexpectedly stated that

Hanson exhibited signs of clinical psychopathy," and the references to sadistic rape and

murder were "unfounded," inflammatory, and prejudicial.

       A respondent in a civil commitment proceeding has a constitutional right to a fair

trial. In re Detention of Ross, 114 Wash. App. 113, 121-22, 56 P.3d 602 (2002). Amistrial

is warranted in civil commitment proceedings only if the respondent has been so

prejudiced that nothing short of a new trial can ensure that the respondent receives a

fair trial. In re Detention of Griffith. 136 Wash. App. 480, 485, 150 P.3d 577 (2006). We

review the decision denying a motion for a mistrial for abuse of discretion. In re

Detention of Broten, 130 Wash. App. 326, 336, 122 P.3d 942 (2005).

       Hanson does not accurately characterize the testimony, evidence, and argument

actually considered by the trial court in deciding the motion for a mistrial.

       Contrary to the characterization in the briefon appeal, Hanson's attorney did not

object to Dr. North's testimony about psychopathy as unexpected. And nothing in the

record suggests that Dr. North's testimony about psychopathy was a surprise.




                                              11
No. 70139-8-1/12


       Dr. Halon testified that he was aware of Dr. North's use of the psychopathy

checklist based on his review of Dr. North's reports. Moreover, nothing in the record

indicates that Hanson's motion for a mistrial was based on Dr. North's use of the term


"psychopath." Instead, the record indicates Hanson's attorney argued surprise to only

Dr. North's testimony regarding Hanson's potential to commit a sexually motivated

murder.


       On appeal, Hanson does not provide argument or authority to establish that

admission of such testimony in these circumstances constituted a trial irregularity

justifying a mistrial. Further, while Hanson acknowledges that his attorney read portions

of Dr. North's deposition into the record as an offer of proof, Dr. North's deposition is not

in the record before this court and Hanson does not identify any error in the court's

determination that the attorney failed to establish surprise. We will not consider

arguments not supported by reference to the record and citation to authority. RAP

10.3(a)(6); Cowiche Canyon Conservancy v. Boslev. 118 Wash. 2d 801, 819, 828 P.2d

549(1992).

       Hanson also claims Dr. North's testimony that Hanson may commit a sadistic

rape or sexually motivated murder justified a mistrial because it is without a factual

foundation. In particular, Hanson argues that because he had never committed a

murder or rape, and because Dr. North had previously testified that he did not diagnose

sadism, Dr. North's opinion of Hanson's potential for committing a sadistic rape or

sexually motivated murder was inadmissible.

       But Hanson fails to explain how admission of this evidence constitutes grounds

for a mistrial. Nonetheless, Hanson's argument ignores the court's ruling that his attack




                                             12
No. 70139-8-1/13


on Woll and his admissions to acts involving sexual sadism created a sufficient factual

foundation for Dr. North's opinion. The record supports the trial court's ruling.

       Woll testified that she thought she was going to die and described what she

believed to be her "spirit" leaving her body and then returning. Hanson admitted in his

deposition that he had fantasies about raping Woll throughout the entire time he spent

with her and that when he realized later that he could have killed her, he was

"scared . . . , like it could have happened." The jury also heard Gold's testimony

describing Hanson's admissions to wanting to make his cousin "feel pain" while he was

sexually assaulting her, to physically abusing his brother and sisters "to gain

compliance" during his sexual assaults against them, and to "sexually fondling" and

killing the pet guinea pig. Hanson does not establish the court abused its discretion in

finding Dr. North's opinion was supported by sufficient facts in the record.
        Hanson also fails to demonstrate that Dr. North's reference to sadistic rape and

sexually motivated murder was so inflammatory that the court abused its discretion by
denying his motion for a mistrial. "Testimony regarding the future dangerousness of
[sexually violent predators], by its nature, is prejudicial," but the "probative value ofthis
testimony is high and directly relevant to whether an individual should be committed as
a sexually violent predator." In re Detention ofThorell. 149Wn.2d 724, 758, 72 P.3d
708 (2003). The trial judge is in the best position to determine prejudice and, here,

determined the probative value of Dr. North's testimony outweighed the danger of unfair
prejudice. State v. Smith, 124 Wash. App. 417, 428, 102 P.3d 158 (2004).
        On this record, the court did not abuse its discretion in denying Hanson's motion

for a mistrial.




                                              13
No. 70139-8-1/14


Expert Testimony

        Hanson next contends the trial court violated his due process right to present a

defense by refusing to allow Rockwell to testify as an expert.3 Without citation to the

record, Hanson asserts he "needed Rockwell's professional opinion and evaluation of

Hanson's behavior" after "Dr. North changed his expert opinion on the stand and

suddenly testified that Hanson was a psychopath." This assertion is a

mischaracterization of the record. Our review of the record shows that prior to trial,

Hanson's attorney and his expert, Dr. Halon, were aware of Dr. North's use of the

psychopathy checklist as well as the score he computed for Hanson. Nothing suggests

Dr. North "changed his expert opinion" regarding psychopathy or Hanson's score while

"on the stand." Similarly, the record establishes that Hanson's attorney did not seek to

qualify Rockwell as an expert in assessing psychopathy according to the checklist but,
instead, planned to ask Rockwell about his observations of the kinds of behavior

described in the psychopathy checklist without actually referring to the list by name.

        Further, the record shows Dr. Halon addressed the diagnosis of Dr. North,

including the checklist. Dr. Halon reviewed and disagreed with Dr. North's diagnoses,

psychopathy assessment, and conclusions. Dr. Halon presented extensive and detailed
testimony addressing use of the psychopathy checklist and Dr. North's diagnosis. Dr.
Halon also testified about his evaluation and opinions of the psychological components

of Hanson's mental health and history and Hanson's apparent daily use of sex offender



        3Hanson does not challenge the court's decision to exclude the testimony on other grounds. See,
e.g.. Jones v. City of Seattle. 179 Wash. 2d 322, 343, 314 P.3d 380 (2013) (late-disclosed testimony will be
admitted absent a willful violation, substantial prejudice to the nonviolating party, and the insufficiency of
sanctions less drastic than exclusion).



                                                      14
No. 70139-8-1/15


treatment principles while in confinement at SCC. On this record, Hanson fails to

identify or demonstrate error in the trial court's ruling concerning Rockwell's testimony.

Frve Hearing

       Hanson contends the trial court erred by denying his motion for a Frve hearing to

determine the admissibility of Dr. North's diagnosis of paraphilia NOS (coercion). Citing

In re Personal Restraint of Young, 122 Wash. 2d 1, 857 P.2d 989 (1993), and In re

Detention of Berry, 160 Wash. App. 374. 248 P.3d 592 (2011). review denied, 172Wn.2d

1005, 257 P.3d 665 (2011), the trial court denied the motion for a Frve hearing.

       In Berry, we held that the proper focus of Frve "is the science upon which the

expert's opinion is founded," and there was no question that "the science at issue is

standard psychological analysis." Berry, 160 Wash. App. at 379. Although the defendant

had "identified] scientific criticism of the criteria and reliability" of the paraphilia

diagnosis, he did not establish that it was no longer generally accepted. Berry, 160 Wn.
App. at 380. We concluded that challenges to the reliability of a diagnosis of paraphilia
NOS nonconsent went "to the weight of the evidence, not its admissibility." Berry, 160
Wash. App. at 382.

       We adhere to our decision in Berry and conclude the trial court did not err in

denying the motion for a Frve hearing. Here, as in Berry, Hanson had the opportunity to
cross-examine the State's expert witness and to present his own expert, Dr. Halon, to

testify to the shortcomings of the diagnosis. Accordingly, "[t]here was no evidentiary

error and no violation of due process." Berry, 160 Wash. App. at 382.




                                                15
No. 70139-8-1/16


Voir Dire


       Hanson contends the trial court improperly limited the scope of voir dire.

Specifically, Hanson challenges the court's ruling that his attorney could not ask jurors

to place themselves in Hanson's position.

       On March 12, the trial court reviewed a list of potential jurors. A number of jurors

asked to be questioned outside the presence of the other jurors, including juror 2. After

the State questioned juror 2, Hanson's attorney asked a number of questions, including

"whether or not, if you were in [Hanson's] position, you would want somebody like you

on the jury, not because you are going to release or commit him, because you can be

fair." After asking several other questions, at the request of Hanson's attorney, the

court excused juror 2 for cause.

       After the court excused juror 2, the State asked the court to prohibit Hanson's

attorney from asking "jurors to put themselves in the shoes of this party or the other

party." After lengthy argument, the trial court ruled, in pertinent part:

       I'm going to instruct counsel not to ask the jurors to put themselves in the
       defendant's shoes. However, you can ask about bias. You can ask, you
       know, whether they can be fair and impartial. You can say that your
       client's liberty is ... at risk and can they judge them fairly. There's a lot of
       ways to get at the kind of bias you are wanting to expose. I think it's fair to
       do that, but I think that that particular question is a hot button, and I'm
       going to instruct you to avoid it.

       A trial judge has considerable discretion in shaping the limits and extent of voir

dire. Lopez-Staver v. Pitts, 122 Wash. App. 45, 50, 93 P.3d 904 (2004). "The ultimate

test here is not whether the trial judge should or should not have allowed any single

question or even line of questioning. The test is whether the court permitted the

[litigant] to ferret out bias and partiality." Pitts, 122 Wash. App. at 51. "Absent an abuse of



                                              16
No. 70139-8-1/17


discretion and a showing that the accused's rights have been substantially prejudiced

thereby, the trial judge's ruling as to the scope and content of voir dire will not be

disturbed on appeal." State v. Frederiksen, 40 Wash. App. 749, 752-53, 700 P.2d 369

(1985); accord, State v. Yates, 161 Wash. 2d 714, 747-49, 168 P.3d 359 (2007) (where

trial court gave ample latitude to explore prospective jurors' religious beliefs relating to

death penalty, defendant could not show substantial prejudice resulting from court's

tentative rejection of certain proposed questions). On this record, Hanson fails to

establish any abuse of discretion or any resulting prejudice in the trial court's ruling

limiting voir dire.

       We affirm the civil commitment as a sexually violent predator under chapter

71.09 RCW.




                                                   y„Q/./iWe.cy<
WE CONCUR:




"Trie Ke-/                 -i                                Q£7X| ^h




                                              17